                Case 19-25604-RAM          Doc 67     Filed 08/21/20     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA

INRE:
                                                             Case Number: 19-25604
JUDITH HOLMES
     Debtor


   EX-PARTE MOTION TO VACATE ORDER CONFIRMING PLAN, STRIKE TRUSTEE'S
   REQUEST FOR CONFIRMATION, AND CONTINUING CONFIRMATION HEARING

        Nancy K Neidich, Standing Chapter 13 Trustee ("Trustee") files this Ex-Parte Motion to
Vacate Order Confirming Plan, Strike Trustee's Request for Confirmation, and continuing
confirmation hearing and states as follows:
        1 It appears the confirmation hearing set for August 11, 2020 may not have been properly
noticed.
        2. The Trustee recommended that the Court enter an order confirming the plan on the
August 11, 2020 calendar. (ECF #63).
        3. The Court entered an order of confirmation based on the Trustee's recommendation.
        4. Due to the question of notice, the order of confirmation should be vacated, the
Trustee's request for confirmation stricken, and the confirmation hearing reset.
        WHEREFORE, the Trustee requests that this Court enter an order vacating the order of
confirmation, striking the Trustee's request for confirmation, and noticing the confirmation
hearing for September 22, 2020 at 1:35 pm.
                                      RESPECTFULLY SUBMITTED:
                                                NANCY K. NEIDICH, ESQUIRE
                                                STANDING CHAPTER 13 TRUSTEE
                                                P.O. BOX 279806
                                                MIRAM R, FL 33027-9806


                                                                 y E. Carrington, Esq.
                                                             Senior Staff Attorney
                                                             FLORIDA BAR NO: 101877
